Citation Nr: 1402238	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-31 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating from September 22, 2009, for diabetes mellitus, type II, with background diabetic retinopathy of the right eye, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2011, the appellant and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2009, the Board denied the appellant's claim for entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with background diabetic retinopathy of the right eye.  In December 2009 correspondence, the appellant stated that he would like to file a motion with the Board for reconsideration of its September 2009 decision.  In March 2013, the Board denied the appellant's motion for reconsideration of its September 2009 decision.  Based on the foregoing, the appellant's claim for entitlement to an increased rating for his diabetes mellitus is for the period after September 21, 2009, the date stamped on the face of the Board decision.  38 C.F.R. § 20.1100.

This case was previously before the Board in March 2013 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the remand and will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The appellant's diabetes mellitus requires treatment with insulin and a restricted diet; his medical provider has not regulated his occupational and recreational activities due to diabetes mellitus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's increased rating claims.  Appropriate notice was provided in a February 2010 letter.  The claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible, including private treatment records obtained in compliance with the March 2013 remand.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the appellant with appropriate VA examinations in October 2011, October 2012 and May 2013, in compliance with the March 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The May 2013 VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

As noted above, the period on appeal is from September 22, 2009, the date of the Board decision denying a claim for a rating in excess of 20 percent for diabetes mellitus.  The appellant contends that an increased rating is appropriate for his diabetes mellitus because is activities are restricted and he had a hard time keeping his blood sugar at an even level.  For the reasons that follow, the Board finds that a higher rating is not warranted.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's disability is rated under Diagnostic Code 7913 pertaining to diabetes mellitus.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Note (1) following the rating criteria provides that compensable complications of diabetes mellitus are rated separately unless they are used to support a total disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  The criteria for a 40 percent rating for diabetes are conjunctive not disjunctive - i.e., there must be insulin dependence and restricted diet and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

After review of the evidence of record, the Board finds that the appellant's diabetes mellitus does not most nearly approximate the criteria associated with an increased evaluation.  Although the record establishes that the appellant's diabetes is treated with insulin and a restricted diet, the medical evidence does not establish regulation of the appellant's occupational and recreational activities.  A September 2009 VA examination report reflects that the appellant reported that his activities were not restricted as a result of diabetes mellitus.  An October 2011 VA examination report also notes that the appellant does not require regulation of activities as part of medical management of diabetes mellitus.

A May 2013 VA examiner also found that the appellant's diabetes does not require regulation of activities.  The May 2013 VA examination report establishes that the appellant is prescribed an oral hypoglycemic agent and insulin.  At the May 2013 examination, the appellant reported that because of his diabetes mellitus and use of insulin he lost his commercial driver's license and his trucking business, but there were no activity restrictions on account of the blood sugar or blood sugar control.  Additionally, the appellant visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  He had no hospitalizations for episodes of ketoacidosis or hypoglycemia over the past 12 months.
 
The Board notes that an October 2012 VA examination report indicates that the appellant required regulation of activities as part of medication management of diabetes mellitus.  The VA examiner provided an example of the appellant "exercises 30 minutes daily."  As noted above, for purposes of the Diagnostic Code, regulation of activities refers to avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  The Board finds that the VA examiner's example of the appellant exercising 30 minutes daily does not meet the definition of regulation of activities for purposes of Diagnostic Code 7913.  Following a review of the conflicting medical evidence, an April 2013 VA opinion reflects that there was an activity expected of 30 minutes daily, but no activity restriction is set due to severe debates or for avoiding hypoglycemia.  The examiner noted that the previous VA examination "should have been answered no."

Private treatment records dated between November 2009 and January 2013 also indicate that the appellant did not have regulation of activities as part of medical management for diabetes mellitus.  A July 2012 private treatment record notes that the appellant can continue with the activity he is tolerating and will continue to do some home exercising and stretching.

The Board finds that the majority of the evidence of record, including the September 2009, October 2011 and May 2013 VA examination reports demonstrates that the appellant did not require regulation of activities due to his diabetes mellitus.  As a lay person, the appellant is competent to report symptoms capable of lay observation, and the Board finds his statements to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the appellant has asserted that he was unable to drive trucks due to his diabetes mellitus,  the overall record does not establish that his occupational and recreational activities were regulated by a medical health professional.  The appellant's VA treatment records and private treatment records also do not demonstrate that the appellant's diabetes mellitus required regulation of activities.  In fact, the records note that the appellant was encouraged to exercise.  A February 2013 VA treatment record notes that the appellant had a goal of daily exercise.  An April 2013 VA treatment record noted that the appellant continued to use the New Step exercise equipment for about 30 to 40 minutes a day and was praised for his efforts.  Consequently, the Board finds that a higher rating is not warranted under Diagnostic Code 7913.

A January 2011 VA clinical record reflects that the appellant has diabetes mellitus with nephropathy.  It is noted that his diabetes mellitus has "been complicated by nephropathy."  The October 2011 VA examination report indicates the appellant has diabetic nephropathy or renal dysfunction caused by diabetes mellitus.  However, the VA examiner noted that the appellant had developed microalbuminuria, but so far renal function remained normal.  At the May 2013 VA examination, there was no demonstration of current nephropathy.  The May 2013 VA examiner noted that the appellant had in the past been found with mild microalbuminuria on microalbumin screening but had always been found with normal EGFR and normal creatinine demonstrating normal renal function.  He currently did not have microalbuminuria and remained on his ACE inhibitor for renal protection.  The Board finds the May 2013 VA examiner's opinion to be probative, as the examiner provided a rationale for the opinion.  Based on the opinion, the Board finds that the appellant does not have nephropathy related to his diabetes mellitus, and thus a separate rating is not warranted for nephropathy.  

The appellant has diabetic peripheral neuropathy.  In a July 2013 rating decision, the VA Appeals Management Center (AMC) granted entitlement to service connection for diabetic peripheral neuropathy of the right and left upper and right and left lower extremities.  As the appellant has received separate ratings for diabetic peripheral neuropathy, the Board will not address this symptom.  

The appellant is service-connected for diabetes mellitus, type II, with background diabetic retinopathy of the right eye.  The Board has considered whether the appellant is entitled to a separate rating for retinopathy.  The rating criteria for retinopathy is addressed by 38 C.F.R. § 4.79, Diagnostic Code 6006, which provides a compensable rating for incapacitating episodes of retinopathy having a total duration of at least one week, but less than two weeks in the prior twelve months.  A September 2012 addendum noted that teleretinal diabetes mellitus eye exam reported no diabetic retinopathy in the right or left eye.  A December 2012 VA addendum noted that the appellant completed an eye exam with Dr. Y. optometry.  The assessment referenced that there was no evidence of diabetes retinopathy and there were only mild cataracts to eyes bilaterally.  There were no other abnormalities referenced.

A March 2013 VA examination report notes that the appellant was diagnosed with mild nonproliferatic diabetic retinopathy in both eyes.  The VA optometrist noted that "His visual acuities are excellent at 20/25 in each eye.  He has no ocular complications that would result in visual field loss therefore any deviation is strictly the result of anatomical malformation."  

There is no indication in the record that the appellant's mild retinopathy has caused any incapacitating episodes.  The retinopathy may also be evaluated on the basis of visual impairment due to the particular condition.  The March 2013 VA examination report reflects that there was no decrease in visual acuity or other visual impairment.  Consequently, the Board notes his retinopathy is a noncompensable complication to be considered as part of the diabetic process under Diagnostic Code 7913.

The September 2009 VA examination report notes that the appellant reported having trouble reading even with his glasses on.  He reported that he gets a glare from oncoming headlights to the point that he takes off his glasses. On examination, extraocular muscles were intact.  Conjunctivae was pink and moist and sclera white.  A bilateral fundus exam was normal.

The record clearly does not contain medical evidence that the appellant was instructed to avoid strenuous occupational and recreational activities or that he is entitled to a separate evaluation for retinopathy.  The Board also finds that the overall evidence demonstrates that the appellant does not have nephropathy related to his diabetes mellitus.  Therefore, the Board cannot conclude that service-connected diabetes mellitus required regulation of the appellant's activities during the claims period.  The disability therefore most nearly approximates the current 20 percent evaluation under Diagnostic Code 7913.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the left knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board finds that the rating criteria contemplate the appellant's disability.  The appellant's mellitus requires treatment with insulin and a restricted diet.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the appellant's disability.  Consideration of whether the appellant's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In sum, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent for diabetes mellitus, from September 22, 2009.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating from September 22, 2009, for diabetes mellitus, type II, with background diabetic retinopathy of the right eye, currently rated as 20 percent disabling, is denied.


REMAND

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  The appellant has asserted that he is unable to work as a truck driver because of his diabetes mellitus.  See May 2013 VA examination report.  The October 2012 examiner found that the appellant's diabetes mellitus impacted his ability to work.  The VA examiner noted that the appellant could not drive as a trucker and used insulin.  The appellant is currently service-connected for diabetes mellitus with background diabetic retinopathy, right eye and erectile dysfunction, diabetic peripheral neuropathy of the left and right upper and lower extremities, and depressive disorder, with a combined evaluation of 70 percent, meeting the schedular criteria for entitlement to a TDIU.  The Board therefore finds that a claim for TDIU has been raised by the record and is part of the increased rating claim currently before the Board.

The RO has not explicitly adjudicated the claim for entitlement to TDIU.  The appellant would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

On remand, the RO should send the appellant a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013), regarding his claim for entitlement to a TDIU.  Although VA examiners have addressed the effects of most of the appellant's service-connected disabilities on employment individually, no examiner has addressed the impact of all of the appellant's service-connected disabilities on employment.  Consequently, on remand the appellant should be afforded a VA examination for an opinion regarding the effect of all of his service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Schedule the appellant for an examination to evaluate the effects of his service-connected disabilities on his ability to obtain substantially gainful employment.

The examination should be conducted by a person who is qualified to conduct such an examination and offer an opinion regarding the appellant's ability to procure and maintain gainful employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.

Specifically, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the appellant's service-connected disabilities are so severe as to preclude obtaining and retaining substantially gainful employment.  

The opinion provider should cite to the medical and competent lay evidence of record, including the appellant's contentions as to his ability to maintain employment, and explain the rationale for all opinions given.

3.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


